 


114 HR 1451 IH: To provide for the land exchange involving Navy Outlying Landing Field Site 8 in Escambia County, Florida.
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1451 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for the land exchange involving Navy Outlying Landing Field Site 8 in Escambia County, Florida. 
 
 
1.Land exchange, Navy outlying landing field, Naval Air Station, Whiting Field, Florida 
(a)Land exchange authorizedThe Secretary of the Navy (in this section referred to as the Secretary) may convey to Escambia County, Florida (in this section referred to as the County), all right, title, and interest of the United States in and to a parcel of real property, including any improvements thereon, containing Navy Outlying Landing Field Site 8 in Escambia County associated with Naval Air Station, Whiting Field, Milton, Florida. (b)Land To be acquiredIn exchange for the property described in subsection (a), the County shall convey to the Secretary land and improvements thereon in Santa Rosa County, Florida, that is acceptable to the Secretary and suitable for use as a Navy outlying landing field to replace Navy Outlying Landing Field Site 8.  
(c)Payment of costs of conveyance 
(1)Payment requiredThe Secretary shall require the County to fund costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the land exchange under this section, including survey costs, costs for environmental documentation, other administrative costs related to the land exchange, and all costs associated with relocation of activities and facilities from Navy Outlying Landing Field Site 8 to the replacement location. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the land exchange, the Secretary shall refund the excess amount to the County.  (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the land exchange. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. 
(d)Description of propertyThe exact acreage and legal description of the property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary.  (e)Land exchange agreementThe exchange of real property under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the County, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.  
 
